        Case 1:15-cv-01569-CL      Document 24     Filed 04/27/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               MEDFORD DIVISION



DAVID M. CARPENTER,                                        Case No. 1:15-cv-01569-CL
                                                            OPINION AND ORDER
             Plaintiff,

      vs.

HAGGEN OPCO NORTH,
dba, HAGGEN #2083,

             DEFENDANT.


AIKEN, District Judge:

      Magistrate Judge Mark D. Clarke filed his Findings and Recommendation

(“F&R”) (doc. 22) on April 3, 2020. The matter is now before me. See 28 U.S.C. §

636(b); Fed. R. Civ. P. 72. No objections have been timely filed. Although this relieves

me of my obligation to perform a de novo review, I retain the obligation to “make an

informed, final determination.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452,

454 (9th Cir. 1983), overruled on other grounds, United States v. Reyna-Tapia, 328

F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not specify a

standard of review in cases where no objections are filed. Ray v. Astrue, 2012 WL



Page 1 – OPINION AND ORDER
         Case 1:15-cv-01569-CL     Document 24      Filed 04/27/20   Page 2 of 2




1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, I review the F&R for “clear error on the face of the record[.]”

Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing Campbell v. United States

District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535

U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a clear legislative mandate,

the Advisory Committee Notes provide a reliable source of insight into the meaning

of” a federal rule). Having reviewed the file of this case, I find no clear error.

       THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Clarke’s F&R

(doc. 22).

       Dated this 27th
                  ____ day of April 2020.




                                     /s/Ann Aiken
                              __________________________
                                     Ann Aiken
                             United States District Judge




Page 2 – OPINION AND ORDER
